Citation Nr: 0800582	
Decision Date: 01/07/08    Archive Date: 01/22/08

DOCKET NO.  04-15 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for asthma.

3.  Entitlement to service connection for sinusitis.





ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel







INTRODUCTION

The veteran had active service from August 1962 to June 1965, 
August 1965 to August 1968, and August 1974 to September 
1984.  He also had Army National Guard service, including 
from January 1985 to May 1994, and a period of active duty 
for training (ACDUTRA) from May 1 to May 9, 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2001 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California, which denied, in pertinent part, 
the veteran's claims for service connection for hypertension, 
asthma, and for sinusitis.  This decision was issued to the 
veteran in June 2001.  He disagreed with this decision in 
August 2001.  He perfected a timely appeal on this claim in 
March 2004 and requested a Travel Board hearing.  In a 
written statement received at the RO in April 2004, the 
veteran withdrew his Travel Board hearing request.  
See 38 C.F.R. § 20.704.  

In April 2006, the Board remanded these claims to the RO via 
the Appeals Management Center (AMC) in Washington, D.C., for 
additional development.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claims has been obtained.

2.  The veteran's hypertension, asthma, and sinusitis are not 
attributable to active service.




CONCLUSIONS OF LAW

1.  Hypertension was not incurred during active service, nor 
may it be presumed.  38 U.S.C.A. §§ 101(24), 1101, 1110, 
1112, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2007).

2.  Asthma was not incurred during active service.  38 
U.S.C.A. §§ 101(24), 1110, 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2007).

3.  Sinusitis was not incurred during active service.  38 
U.S.C.A. §§ 101(24), 1110, 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In a November 2000 letter, VA notified the veteran of the 
information and evidence needed to substantiate and complete 
his claims, including what part of that evidence he was to 
provide and what part VA would attempt to obtain for him.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letter informed the veteran to submit medical evidence, 
statements from persons who knew the veteran and had 
knowledge of his disability during service, and noted other 
types of evidence the veteran could submit in support of his 
claims.  In addition, the veteran was informed of when and 
where to send the evidence.  After consideration of the 
contents of this letter, the Board finds that VA has 
substantially satisfied the requirement that the veteran be 
advised to submit any additional information in support of 
his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

Pursuant to the Board's April 2006 remand, additional notice 
of the five elements of a service-connection claim was 
provided in May and September 2006, as is now required by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thus, 
the Board finds that VA met its duty to notify the veteran of 
his rights and responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the Veterans Court held that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this 
case, the November 2000 letter was issued before the April 
2001 rating decision which denied the benefit sought on 
appeal; thus, the notice was timely.  Because the veteran's 
claims for service connection for hypertension, asthma, and 
for sinusitis are being denied, any question as to the 
appropriate disability ratings or effective dates is moot and 
there can be no failure to notify the veteran.  See Dingess, 
19 Vet. App. at 473.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield, 444 F.3d at 1328.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the RO and the Board, although he declined to do so.  It 
appears that all known and available records relevant to the 
issues here on appeal have been obtained and are associated 
with the veteran's claims file; the veteran does not contend 
otherwise.  Thus, the Board finds that VA has done everything 
reasonably possible to notify and to assist the veteran and 
that no further action is necessary to meet the requirements 
of the VCAA.

The veteran contends that he incurred hypertension, asthma, 
and sinusitis during active service, including as a result of 
in-service exposure to herbicides, asbestos, and fiberglass.  
In the alternative, he contends that he aggravated a pre-
existing hypertension during active service.  He also 
contends that his current hypertension, asthma, and sinusitis 
are related to active service.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection also may be granted for 
disability resulting from disease or injury incurred in or 
aggravated while performing active duty for training 
(ACDUTRA) or for injury incurred or aggravated while 
performing inactive duty training (INACDUTRA).  38 U.S.C.A. 
§§ 101(24), 106, 1110, 1131.  

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).  The mere fact 
of an in-service injury is not enough; there must be evidence 
of a chronic disability resulting from that injury.  If there 
is no evidence of a chronic condition during service, or an 
applicable presumptive period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  See Savage v. Gober, 
10 Vet. App. 488, 495-498 (1997).  If service connection is 
to be established by continuity of symptomatology, there must 
be medical evidence that relates a current condition to that 
symptomatology.  Id.  

Certain chronic diseases, including cardiovascular-renal 
disease (including hypertension), may be presumed to have 
been incurred during service if the chronic disorder becomes 
disabling to a compensable degree within one year of the 
veteran's separation from active duty. 38 U.S.C.A. §§ 1101, 
1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

Prior to 2001, the applicable law and regulations provided 
that, if a veteran who served on active duty in Vietnam 
during the Vietnam era developed one of the diseases which is 
presumed to have resulted from exposure to herbicides, the 
veteran would then be presumed to have been exposed to Agent 
Orange or similar herbicide.  See McCartt v. West, 12 Vet. 
App. 164 (1999).  Those regulations also stipulated the 
diseases for which service connection could be presumed due 
to an association with exposure to herbicide agents. 

In December 2001, the Veterans Education and Benefits 
Expansion Act of 2001 (VEBEA), Public Law No. 107-103, 115 
Stat. 976 (2001), was enacted. Among other things, the VEBEA 
removed the 30-year limitation on presumptive service 
connection for respiratory cancers due to herbicide exposure; 
added Type 2 diabetes mellitus to the list of presumptive 
diseases based upon herbicide exposure (codifying a VA 
regulation which had been in effect since July 2001, see 66 
Fed. Reg. 23,166-169 (May 2, 2001)); and provided a 
presumption of exposure to herbicides for all veterans who 
served in Vietnam during the Vietnam era, not just those who 
have a disease on the presumptive list provided in 38 
U.S.C.A. § 1116(a)(2) and 38 C.F.R. § 3.309(e) (reversing the 
holding in McCartt, supra). These statutory provisions became 
effective on the date of enactment, December 27, 2001.

Thus, service connection may be presumed for residuals of 
Agent Orange exposure by showing two elements. First, a 
veteran must show that he served in the Republic of Vietnam 
during the Vietnam era. 38 U.S.C.A. § 1116; 38 C.F.R. § 
3.307(a)(6). Second, the veteran must be diagnosed with one 
of the specific diseases listed in 38 C.F.R. § 3.309(e).  See 
Brock v. Brown, 10 Vet. App. 155, 162 (1997).  

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also Notice, 61 Fed. Reg. 41,442-41,449, and 61 
Fed. Reg. 57,586-57,589 (1996); Notice, 64 Fed. Reg. 59,232- 
243 (Nov. 2, 1999).

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United 
States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection for disability due to Agent Orange 
exposure with proof of direct causation. Combee v. Brown, 34 
F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 
40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 
(Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).  See 
also Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

The veteran's DD Form 214s show that he was awarded the 
Vietnam Campaign Medal, the Vietnam Service Medal, and the 
Republic of Vietnam Campaign Gallantry Medal with Palm.  He 
participated in Vietnam Counteroffensive Phase II, III, IV, 
and V, and in the Tet Counteroffensive.

A review of the veteran's available service medical records 
indicates that, at his enlistment physical examination for 
his first period of active service in June 1962, the veteran 
reported a history of high blood pressure and denied any 
history of asthma or sinusitis.  Clinical evaluation was 
completely normal.  The veteran's blood pressure was 138/86.  
At the veteran's separation physical examination for his 
first period of active service in April 1965, he denied any 
history of high blood pressure, asthma, or sinusitis.  
Clinical evaluation was unchanged from June 1962.  The 
veteran's blood pressure was 134/84.

At his enlistment physical examination for his second period 
of active service in September 1967, the veteran denied any 
history of high blood pressure, asthma, or sinusitis.  
Clinical evaluation was completely normal.  The veteran's 
blood pressure was 126/82.  At his separation physical 
examination for his second period of active service in August 
1968, clinical evaluation was unchanged from September 1967.  
The veteran's blood pressure was 134/84.

At his enlistment physical examination for his third period 
of active service in May 1974, the veteran's blood pressure 
was 124/82.  Clinical evaluation was completely normal.  At 
his separation physical examination for his third period of 
active service in June 1984, the veteran reported a history 
of high blood pressure and denied any history of sinusitis or 
asthma.  The in-service examiner stated that the veteran was 
occasionally hypertensive but no treatment was required.  
Clinical evaluation of the veteran's lungs and sinuses was 
completely normal.  The veteran's blood pressure was 140/82.

A review of the veteran's Army National Guard (ANG) medical 
records shows that, at an enlistment physical examination in 
January 1985, the veteran's history was unchanged from June 
1984.  Clinical evaluation was completely normal.  The 
veteran's blood pressure was 130/82.

On an ANG periodic physical examination in March 1990, the 
veteran's history was unchanged from January 1985.  Clinical 
evaluation was completely normal.  The veteran's blood 
pressure was 148/96.  

VA clinical records show that, in June 1992, cardiovascular 
screening revealed blood pressure of 150/110 and a maximum 
blood pressure of 210/90, which was noted as hypertensive.

On ear, nose, and throat (ENT) examination in February 1993, 
the veteran complained of sinusitis.  Physical examination 
showed bilateral polyposis in the veteran's nose.  X-rays 
showed bilateral maxillary sinusitis.  The impression was 
nasal polyposis.

On VA outpatient treatment in March 1993, the veteran 
reported decreased symptoms of nasal polyposis.  Physical 
examination showed that he was stable.

On VA outpatient treatment in May 1996, the veteran 
complained of increased blood pressure and chest pressure 
associated with shortness of breath that radiated to the 
throat.  Physical examination showed blood pressure of 
170/118 and bilateral diffuse wheezes in the lungs.  The 
impression included severe hypertension.

The veteran had surgery in October 1997 to treat his 
extensive polypoid disease bilaterally in the ethmoid 
sinuses.

On VA outpatient treatment in December 1999, the veteran's 
blood pressure was 169/84 and 158/88.  

On VA outpatient treatment in January 2000, the veteran 
reported a history of hypertension and asthma that was under 
moderate control.  He also reported in-service exposure to 
asbestos and fiberglass.  Physical examination showed blood 
pressure of 162/84, clear respirations to auscultation 
bilaterally.  The assessment included hypertension on 
moderate control, asthma that was relatively normal, and 
sinusitis that was stable at present.

On VA outpatient treatment in March 2000, the veteran 
complained that his asthma worsened at night and was 
concerned about his blood pressure.  Physical examination 
showed blood pressure of 158/94 and diffuse wheezing 
throughout all lung fields.  The assessment was unchanged 
from January 2000.

The veteran's blood pressure was 140/66 on VA outpatient 
treatment in November 2000.  At that time, he reported 
experiencing shortness of breath early in the morning that 
resolved after taking his inhaler.  The assessment included 
hypertension under moderate control and asthma that was 
relatively normal.

On VA outpatient treatment in March 2001, the veteran's blood 
pressure was 140/80.  Physical examination showed that his 
lungs were clear bilaterally.  The assessment was unchanged 
from November 2000.

The veteran's blood pressure was 130/90 on VA outpatient 
treatment in April 2001.  The assessment included 
hypertension under good control and asthma that was 
relatively normal.

The veteran complained of daily wheezing on VA outpatient 
treatment in October 2001.  The veteran's blood pressure was 
160/90 and 135/90 on re-check.  Physical examination showed 
expiratory wheezes and rhonchi in the chest.  The impression 
included asthma.

The veteran reported that he was doing well on VA outpatient 
treatment in March 2002.  His blood pressure was 162/80.  
Physical examination showed that his lungs were clear.  The 
assessment included hypertension and asthma that was stable

On VA outpatient treatment in June 2004, the veteran reported 
that he was "breathing fine" with his oral inhalers.  His 
blood pressure was 146/78.  His lungs were clear.  The 
assessment included hypertension and stable asthma.

In February 2005, the veteran reported that his asthma was 
exacerbated.  His blood pressure was 123/74.  His lungs had 
good air entry with a few scattered expiratory wheezes.  The 
assessment as that the veteran's asthma exacerbation was 
improving.

The veteran's blood pressure was 140/70 on VA outpatient 
treatment in July 2005.  His lungs were clear.  The 
assessment included well-controlled hypertension and stable 
asthma.

A computerized tomography (CT) scan of the veteran's 
maxillofacial sinuses taken in October 2005 showed multiple 
polypoid lesions within the nasal cavity bilaterally and 
chronic pansinusitis.

The veteran was hospitalized briefly at a VA Medical Center 
in December 2005 for an asthma exacerbation.  The morning 
after his hospital admission, the veteran reported that his 
breathing was markedly improved.  Physical examination showed 
minimal expiratory wheezing.  The assessment included 
hypercarbic respiratory failure probably secondary to 
underlying asthma exacerbation/acute bronchitis/chronic 
sinusitis with nasal polyposis and hypertension.  On 
outpatient treatment later in December 2005, the veteran's 
blood pressure was 130/74 and his lungs were clear.  The 
assessment was asthma that was presently stable.

On VA hypertension examination in November 2006, the veteran 
reported a history of hypertension that was diagnosed during 
active service.  The VA examiner reviewed the veteran's 
claims file, including his service medical records, and noted 
that there was no documentation of hypertension.  Physical 
examination showed blood pressure of 135/80 and bilateral 
lung wheezing.  The assessment was stable hypertension.

On VA sinus examination in November 2006, the veteran 
complained of significant bilateral nasal obstruction that 
had lasted for 15 years, significant interference with 
breathing through the nose, right greater than left, 
approximately 3 days every week, significant shortness of 
breath at rest and especially on exertion.  The VA examiner 
reviewed the veteran's claims file, including his service 
medical records and electronic medical records.  He noted 
that the veteran's complaints of shortness of breath and 2 to 
3 allergic attacks a month could be due to exercise-induced 
asthma.  Physical examination showed bilateral nasal polyps, 
no evidence of granulomatous disease or rhinospiroma, no 
active purulent discharge or crusting, and minimal sinus 
tenderness on the frontal sinuses.  The right nasal cavity 
appeared to be 50 percent obstructed and the left nasal 
cavity appeared to be 25 percent obstructed.  A CT scan 
showed significant bilateral sinus nasal polypoid changes.  
The diagnosis was chronic significant sinusitis of almost all 
sinuses and significant polypoid infiltration that originated 
from the sinuses.

On VA respiratory examination in November 2006, the veteran 
complained of difficulty breathing that had begun during 
active service.  The VA examiner reviewed the veteran's 
claims file, including his service medical records.  The 
veteran reported being told more than once during service 
that he had "wheezing."  He also reported a history of 
sinusitis that began during active service.  Physical 
examination showed that he was wheezing audibly when he first 
entered the examination room and had scattered wheezing 
throughout his lungs.  The VA examiner stated that the 
veteran's spirometry testing results were consistent with 
moderate obstructive lung disease.  A chest x-ray was 
reviewed and showed lungs hyperinflated consistent with 
chronic obstructive pulmonary disease.  The VA examiner 
concluded that it was unclear whether or not the veteran's 
asthma pre-existed active service.  This examiner opined that 
the veteran's reported in-service history of breathing 
problems "was not adequately investigated" during active 
service "and would appear to be a serious omission."  The 
VA examiner stated that it was possible that the veteran's 
reported in-service exposure to asbestos and fiberglass 
aggravated his asthma or sinusitis; "however, it is 
difficult to clearly know whether or not this had any affect 
on his asthma."  This examiner also stated that it was less 
likely that asbestos or fiberglass caused the veteran's 
asthma.  He stated further that it was "certainly very 
possible" that the veteran's reported in-service exposure to 
asbestos, fiberglass, or herbicides, may have exacerbated his 
breathing condition.  The VA examiner also concluded that it 
was unlikely that the veteran's hypertension was related to 
his breathing problem "but it is impossible to exclude that 
possibility."  Finally, the VA examiner stated that the 
veteran had chronic sinus problems documented during active 
service.  The diagnoses included bronchial asthma, chronic 
sinusitis, and a history of hypertension.

The Board finds that the preponderance of the evidence is 
against the veteran's claim for service connection for 
hypertension.  The veteran has Vietnam service; although he 
is presumed to have been exposed to herbicides during such 
service, hypertension is not one of the diseases associated 
with herbicide exposure for which disability compensation is 
payable.  See 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  Despite 
the veteran's repeated assertions that he incurred 
hypertension during active service, his service medical 
records show only elevated blood pressure that did not 
require treatment.  The veteran also was never diagnosed with 
hypertension at any time during active service.  The post-
service medical evidence shows that the veteran was first 
diagnosed with hypertension in January 2000, or almost 
6 years after his last separation from the Army National 
Guard in May 1994.  Thus, the presumption of service 
connection normally available for veterans with certain 
chronic diseases (including hypertension) which manifest 
within 1 year of service separation is not applicable.  See 
38 C.F.R. § 3.307(a)(3), 3.309(a).

With respect to negative evidence, the fact that there was no 
record of any complaint, let alone treatment, involving the 
veteran's condition for many years could be decisive.  See 
Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub 
nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(holding that it was proper to consider the veteran's entire 
medical history, including a lengthy period of absence of 
complaints); see also Forshey v. Principi, 284 F.3d 1335 
(Fed. Cir. 2002) (holding that "negative evidence" could be 
considered in weighing the evidence).  

The Board observes that, in November 2006, the VA examiner 
concluded that it was unlikely that the veteran's 
hypertension was related to his breathing problem "but it is 
impossible to exclude that possibility."  Current 
regulations provide that service connection may not be based 
on a resort to speculation or even remote possibility.  See 
38 C.F.R. § 3.102 (2007); Stegman v. Derwinski, 3 Vet. App. 
228, 230 (1992); and Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  Accordingly, even if the VA examiner's November 
2006 opinion is viewed in the light most favorable to the 
veteran, this evidence does not establish service connection 
for hypertension.

The veteran is competent to testify on factual matters of 
which he has first-hand knowledge.  Washington v. Nicholson, 
19 Vet. App. 362 (2005).  In this regard, the Board observes 
that the veteran has asserted that he incurred hypertension 
during active service; although the Board does not dispute 
the veteran's sincerity, a review of his available service 
medical records shows no complaints of or treatment for 
hypertension at any time during his period of active duty.

Additional evidence in support of the veteran's service 
connection claim for hypertension is his own lay assertions.  
As a lay person, the veteran is not competent to opine on 
medical matters such as the etiology of medical disorders.  
The record does not show, nor does the veteran contend, that 
he has specialized education, training, or experience that 
would qualify him to provide an opinion on this matter.  
Accordingly, the veteran's lay statements are entitled to no 
probative value.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997).  
Thus, in the absence of a medical nexus between the veteran's 
hypertension and an incident of or finding recorded during 
active service, the Board finds that service connection for 
hypertension is not warranted.  

The Board further finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for asthma.  Although the veteran is presumed to 
have been exposed to herbicides during active service in 
Vietnam, asthma is not one of the diseases associated with 
herbicide exposure for which disability compensation is 
payable.  See 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  The 
veteran's service medical records show that he denied any 
history of asthma on repeated physical examination conducted 
during his 25 years of active service.  There also is no 
objective evidence of any in-service exposure to asbestos or 
fiberglass at any time during active service.  A review of 
the post-service medical evidence shows no competent medical 
evidence, to include a medical nexus, linking the veteran's 
post-service asthma to an incident of or finding recorded 
during active service, to include as due to asbestos or 
fiberglass exposure.  It appears that the veteran was first 
treated for asthma in January 2000.  

The Board notes that a VA examiner concluded in November 2006 
that it was possible that the veteran's reported in-service 
exposure to asbestos and fiberglass aggravated his asthma 
although it was less likely that such reported exposure 
caused his asthma.  However, it appears that this VA examiner 
based his opinions solely on the history provided by the 
veteran which is not totally supported by the record.  For 
example, the veteran reported in-service exposure to asbestos 
and fiberglass; as noted, however, the veteran's service 
medical records are completely silent for any complaints of 
or treatment for asthma during active service, including as 
due to in-service exposure to asbestos or fiberglass, and the 
veteran's multiple separation examinations noted no 
significant interval history or pertinent defects or 
diagnoses at the end of each period of active service.  Thus, 
it is clear that the VA examiner's November 2006 opinions are 
merely a recitation of the veteran's own contentions; there 
is no indication that the examiner was rendering a medical 
opinion as to the date of onset based on the clinical or 
objective evidence.  

The Board also observes that the VA examiner stated in 
November 2006 that it was unclear whether or not the 
veteran's asthma pre-existed active service and it was 
"certainly very possible" that the veteran's reported in-
service exposure to asbestos or fiberglass may have 
exacerbated his breathing condition.  Such opinions, however, 
cannot establish service connection for asthma.  

The veteran is competent to testify on factual matters of 
which he has first-hand knowledge.  In this regard, the Board 
observes that the veteran has asserted that he incurred 
asthma during active service following exposure to asbestos 
and fiberglass; although the Board does not dispute the 
veteran's sincerity, a review of his available service 
medical records shows no complaints of or treatment for 
asthma.  The veteran's reported in-service exposure to 
asbestos and fiberglass also seems inconsistent with his 
military occupational specialty (MOS) of food service 
specialist.  

Additional evidence in support of the veteran's claim for 
service connection for asthma is his own lay assertions.  As 
noted, however, these assertions are entitled to no probative 
value.  Thus, in the absence of a medical nexus between the 
veteran's asthma and an incident of or finding recorded 
during active service, the Board finds that service 
connection for asthma is not warranted.

The Board further finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for sinusitis.  Although the veteran is presumed 
to have been exposed to herbicides during active service in 
Vietnam, sinusitis is not one of the diseases associated with 
herbicide exposure for which disability compensation is 
payable.  See 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  The 
veteran's service medical records show that he denied any 
history of sinusitis on repeated physical examinations 
conducted during active service.  Although an ENT examination 
in February 1993 showed bilateral maxillary sinusitis on x-
rays, the diagnosis was bilateral polyposis.  A review of the 
post-service medical evidence shows no competent medical 
evidence, to include a medical nexus, linking the veteran's 
post-service sinusitis to an incident of or finding recorded 
during active service.  It appears that the veteran was first 
treated for sinusitis in January 2000.  

The Board observes that, following VA respiratory examination 
in November 2006, the VA examiner stated that it was possible 
that the veteran's reported in-service exposure to asbestos 
and fiberglass aggravated his sinusitis.  It appears, 
however, that this VA examiner based his opinions solely on 
the history provided by the veteran which is not totally 
supported by the record.  For example, the veteran reported 
in-service exposure to asbestos and fiberglass; as noted, 
however, the veteran's service medical records are completely 
silent for any complaints of or treatment for sinusitis at 
any time during active service, including as secondary to in-
service exposure to asbestos or fiberglass, and the veteran's 
multiple separation examinations noted no significant 
interval history or pertinent defects or diagnoses at the end 
of each period of active service.  Thus, it is clear that the 
VA examiner's November 2006 opinions are merely a recitation 
of the veteran's own contentions; there is no indication that 
the examiner was rendering a medical opinion as to the date 
of onset based on the clinical or objective evidence.  

The VA examiner also stated in November 2006 that it was 
"certainly very possible" that the veteran's reported in-
service exposure to asbestos, fiberglass, or herbicides, may 
have exacerbated his breathing condition.  Such opinions, 
however, cannot establish service connection for sinusitis.  

The veteran is competent to testify on factual matters of 
which he has first-hand knowledge.  In this regard, the Board 
observes that the veteran has asserted that he incurred 
sinusitis during active service following exposure to 
asbestos and fiberglass; although the Board does not dispute 
the veteran's sincerity, a review of his available service 
medical records shows no complaints of or treatment for 
sinusitis.  

Additional evidence in support of the veteran's claim for 
service connection for sinusitis is his own lay assertions.  
As noted, however, these assertions are entitled to no 
probative value.  Thus, in the absence of a medical nexus 
between the veteran's sinusitis and an incident of or finding 
recorded during active service, the Board finds that service 
connection for sinusitis is not warranted.

As the preponderance of the evidence is against the veteran's 
claims, the benefit-of-the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App 49, 55-57 (1990).


ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for asthma is denied.

Entitlement to service connection for sinusitis is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


